Citation Nr: 1309275	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  07-20 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include claustrophobia and depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran had active service from August 1968 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified at a hearing before a Decision Review Officer at the RO in October 2007 and at a videoconference hearing held before the undersigned Veterans Law Judge in April 2011.  In August 2011, the Board granted service connection for migraines and remanded the claim for service connection for a psychiatric disorder manifested by claustrophobia for further development.

In October 2012, the Veteran submitted additional evidence along with a waiver of consideration of such evidence by the agency of original jurisdiction.  

Although the issue was previously characterized as one for service connection for a psychiatric disorder manifested by claustrophobia, upon further review, the Board has broadened the issue as stated on the preceding title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


FINDINGS OF FACT

1.  The Veteran's claustrophobia had its onset during active service.

2.  The Veteran's depressive disorder is causally related to his claustrophobia.


CONCLUSIONS OF LAW

1.  Claustrophobia was incurred in the Veteran's active duty.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).
2.  A depressive disorder resulted from the now service-connected claustrophobia.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  In light of the Board's favorable determination with respect to the issue on appeal, no further discussion of VA's duties to notify and assist to the Veteran is needed.  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may be also granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The presumption of soundness provides that a veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2012).

To rebut the presumption of soundness, VA must show by clear and unmistakable evidence that the disease or injury existed prior to, and was not aggravated by, service.  VAOPGCPREC 3-2003 (July 2003).  The claimant is not required to show the disease or injury increased in severity during service before VA's duty attaches under the second prong of this rebuttal standard.  VAOPGCPREC 3-2003 (July 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2012).

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2012).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 (1999).  

In this case, the Veteran contends that he developed claustrophobia during service.  In the alternative, he contends that it was aggravated by service.

The Veteran's August 1968 induction examination report contains no mention of claustrophobia.  A November 1968 service treatment record reflects complaints of nervousness.  He reported anxiety over everything, being unable to eat, and having had these problems since his military service.  A February 1969 record reflects the Veteran's request for a profile for claustrophobia, and a consultation request dated that same day reflects a 9-year history of claustrophobia.  An April 1969 psychiatry consultation note reflects complaints of extreme fear of closed spaces since age 9, a request for a profile that will prevent him from working under such conditions, and a provisional diagnosis of claustrophobia.  The social worker stated that the Veteran's history supports a diagnosis of claustrophobia.  Lastly, the June 1970 separation examination report reflects no complaints or findings pertinent to claustrophobia, and an August 1970 statement reflects that there has been no change in the Veteran's medical condition since the separation examination.

Post service, a May 2001 VA mental health clinic note shows that the Veteran was referred by another veteran for an assessment of posttraumatic stress disorder (PTSD).  The Veteran described a history of claustrophobic symptoms since age 18 and complained of continuing episodes of claustrophobia with panic attacks.  He was diagnosed with specific phobia of enclosed places.  The examiner stated that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.

In an October 2007 letter, the Veteran's older sister stated that he did not have claustrophobia or a problem being enclosed in small spaces prior to service.

After a January 2010 VA examination, the examiner provided diagnoses of depressive disorder and specific phobia, situational type, closed places, by history.  The examiner noted the history of claustrophobia since age 9 and stated that the specific phobia of enclosed places is not caused by or a result of service.

During the April 2011 hearing, the Veteran testified that he had no problems with claustrophobia prior to service.  

As the evidence of record suggests that the Veteran's claustrophobia may have existed prior to service, the Board requested another VA examination to determine whether there is clear and unmistakable evidence that his claustrophobia existed prior to service and was not aggravated by service.
According, the Veteran underwent the VA examination in August 2011.  After examination and a review of the claims file, the examiner stated that the Veteran appeared to have begun to experience claustrophobia symptoms at age 9 but that it would be mere speculation to identify when this disorder became a disorder based on the etiology of the diagnosis in general.

In this case, the only evidence that suggests that the Veteran had claustrophobia prior to service is his own statement made six months after entering service.  The preservice existence of the disorder was not noted during his entrance examination.  There are no records dated prior to service that support the Veteran's lay statement that his claustrophobia preexisted service.  The only evidence supporting this is his own statement, as related by healthcare providers, and that is not enough to meet the clear and unmistakable burden.  Indeed, the Veteran was found to be sound for entrance into active duty, and claustrophobia was not noted at his entrance examination.  Further, a VA examiner was unable to state that there is clear and unmistakable evidence that the claustrophobia existed prior to service.  

If the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim becomes one for service connection.  Wagner, 370 F.3d at 1096.  As such, the Board finds that the presumption of soundness has not been rebutted, and the Veteran's claim will be considered as a claim for direct service connection. 

Given the above, despite the Veteran's in-service report of experiencing symptoms of claustrophobia prior to service, the service treatment records contain the first documented diagnosis of claustrophobia, and a VA examiner has stated that it would be speculative to attempt to date the onset of the disorder.  Resolving reasonable doubt in the Veteran's favor, the Board finds that his claustrophobia had its onset during his active service.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, service connection for claustrophobia is warranted.  

Moreover, the Board finds that service connection for depressive disorder, as secondary to the now service-connected claustrophobia, is warranted.  
Both the January 2010 and August 2011 VA examiners indicated a link between the depressive disorder and claustrophobia.  The January 2010 examiner stated that the Veteran's symptoms of depression appear to be related to a variety of factors, including coping with claustrophobia.  The August 2011 examiner stated that the Veteran's symptoms of depression may be related to the chronic history of anxiety related to claustrophobia and that it would be mere speculation to attempt to differentiate the depressive symptoms from the claustrophobic symptoms.  

Given the above, and resolving reasonable doubt in the Veteran's favor, the Board finds that his depressive disorder is causally related to his claustrophobia.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  Thus, service connection for a depressive disorder is warranted.  

Moreover, the Board specifically finds that service connection is not warranted for any other psychiatric disorder.  Although the record reflects a history of dysthymia and depression, the symptoms of these disorders are encompassed by the currently diagnosed depressive disorder.  

Further, when the Veteran filed his claim for service connection for claustrophobia, he included PTSD, and the record shows that he has been recently treated for PTSD.  However, the Board finds that the probative evidence of record shows that he does not meet the criteria for a diagnosis of PTSD.  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2012). 

As noted above, the May 2001 VA mental health clinic note shows a diagnosis of specific phobia of enclosed places and that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  A June 2001 VA mental health clinic note reflects that the diagnosis of specific phobia of enclosed places was confirmed.
A July 2003 VA mental health clinic note reflects a history of being evaluated for PTSD in May 2001 at which time it was determined that his symptoms were more characteristic of specific phobia of enclosed places, formerly claustrophobia, and the diagnosis of claustrophobia being confirmed in June 2001.  Current evaluation showed that he did not meet the criteria for PTSD.  The diagnosis of specific phobia of enclosed places was continued.

A February 2008 VA psychiatry medication management note reflects a history of being diagnosed with PTSD.  The psychiatrist stated that the Veteran's symptoms may be consistent with PTSD.  The psychiatrist continued the diagnosis of PTSD in subsequent psychiatry medication management notes dating through January 2009.

In a June 2009 letter, a private physician stated that the Veteran was being treated for cluster headaches and PTSD.  However, records from that physician only reflect treatment for headaches.

The January 2010 examiner found that the Veteran did not meet all of the criteria for a diagnosis of PTSD, noting that the Veteran did not meet criterion A, that of a sufficient stressor.  The examiner noted that that was consistent with two prior formalized PTSD assessments (although misstating the year of the first assessment, which as noted above is 2001) and that the prior diagnoses of PTSD do not appear to include evidence of a comprehensive and formalized assessment.  The August 2011 VA examiner agreed with the above examiner's assessment.  

Given the above, the Board finds the assessment of the January 2010 VA examiner to be the most probative as to whether the Veteran has, or has ever had, PTSD.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The examiner indicated why the Veteran did not meet the criteria for a diagnosis of PTSD, the lack of a sufficient stressor, and discounted the prior diagnoses of record as not being comprehensive or formal.  Thus, the Board finds that the Veteran currently does not have PTSD.  In the absence of evidence of a current diagnosis of PTSD, service connection for PTSD is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In conclusion, the Board has applied the benefit-of-the-doubt doctrine in granting service connection for claustrophobia and for depressive disorder, as secondary to claustrophobia.  However, as the preponderance of the evidence is against a finding of service connection for any other psychiatric disorder, the benefit-of-the-doubt doctrine is not applicable to that aspect of the appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


ORDER

Service connection for claustrophobia is granted.

Service connection for a depressive disorder, as secondary to the service-connected claustrophobia, is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


